
	

113 S910 IS: To amend the Internal Revenue Code of 1986 to allow Indian tribes to receive charitable contributions of apparently wholesome food.
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 910
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  Indian tribes to receive charitable contributions of apparently wholesome
		  food.
	
	
		1.Charitable contributions of
			 apparently wholesome food to Indian tribes
			(a)In
			 generalSection 170(e)(3) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by redesignating subparagraphs (D) and (E)
			 as subparagraphs (E) and (F), respectively, and
				(2)by inserting after subparagraph (C) the
			 following new subparagraph:
					
						(D)Special rule for
				Indian tribes
							(i)In
				generalFor purposes of this paragraph, an Indian tribe (as
				defined in section 7871(c)(3)(E)(ii)) shall be treated as an organization
				eligible to be a donee under subparagraph (A) with respect to apparently
				wholesome food (as defined in section 22(b)(2) of the Bill Emerson Good
				Samaritan Food Donation Act (42 U.S.C. 1791(b)(2)) (as in effect on the date of
				the enactment of this subparagraph)) only.
							(ii)Use of
				propertyFor purposes of subparagraph (A)(i), if the use of the
				apparently wholesome food donated is related to the exercise of an essential
				governmental function of the Indian tribal government (within the meaning of
				section 7871), such use shall be treated as related to the purpose or function
				constituting the basis for the organization's
				exemption.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
